Citation Nr: 1209368	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant's deceased spouse served in the Philippine military during the Second World War.  He died in June 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the RO in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  A March 2003 RO determination denied entitlement to nonservice-connected death pension benefits because the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces; a notice of disagreement was received in June 2003 and a statement of the case was issued in July 2003; the appellate did not file a substantive appeal from that determination.

3.  Evidence received since March 2003, in connection with the claim of entitlement to nonservice-connected death pension benefits, is either cumulative or redundant of evidence of record in March 2003, does not relate to an unestablished fact necessary to substantiate the claim, or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision, which denied entitlement to nonservice-connected death pension benefits, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The criteria for reopening entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts are not in dispute, such as the name or service number of the appellant's deceased spouse.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to status as a veteran for purposes of VA benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The United States Court of Appeals for Veterans Claims (CAVC) in Mason specifically held that the VCAA was not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war.  Moreover, to the extent that the VCAA may be applicable regarding notice as specified in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board notes that there is no prejudice to the appellant, as the RO acted in the development of her claim as though the claim were reopened.  In other words, the RO responded to her application to reopen by obtaining certification from the National Personnel Records Center (NPRC) as to the eligibility of her deceased spouse to status as a veteran.  Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  Here, the RO has submitted all pertinent documents for verification to the NPRC.  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

Analysis of Reopening of Entitlement to Nonservice-Connected 
Pension Benefits

The Board notes initially that the new and material evidence analysis applies to the reopening of claims that originally were disallowed because the claimant's veteran status was not established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  In order to qualify for the nonservice-connected death pension, the appellant must establish that her deceased husband had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.  

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  The term veteran of any war means any veteran who served in the active military, naval or air service during a period of war. 38 C.F.R. § 3.1(e).  

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8(c) and (d), 3.40 (2011).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d) (2011).

At the time of the March 2003 decision, the evidence included an Affidavit for Philippine Army Personnel, which indicates that the appellant's deceased spouse served as a USAFFE reservist and a USAFFE guerilla and served in F. Co. 41st Inf. Rgt.; a certification of the Philippine adjutant general that the appellant's deceased spouse served in the USAFFE from December 1941 to August 1944 in B. Co. 93rd Inf.; and an affidavit of two disinterested persons, attesting to personal information regarding the appellant's deceased spouse.  This information was submitted to the NPRC in October 2002, which responded in March 2003 that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant initiated an appeal of the March 2003 decision, but she did not file a substantive appeal following the issuance of a statement of the case in July 2003.  Nor did she submit new and material evidence within a year of the March 2003 decision.  Therefore, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Subsequent to the March 2003 RO decision, the next correspondence from the appellant was the June 2008 claim.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

With the June 2008 claim to reopen, the appellant submitted duplicates of the documents previously submitted as well as additional documents and affidavits that were unrelated to the service of the appellant's deceased spouse.  In July 2008, the application to reopen was denied based on the lack of new and material evidence.  Following the July 2008 denial, the appellant submitted a document dated in December 1946 showing service of her deceased spouse as a reservist in the 41st Infantry; an affidavit signed by the appellant's deceased spouse in February 1946, attesting to his service in F. Co. 2nd Bn. 41st Inf.; and a letter from the Philippine Adjutant General indicating that the appellant's deceased spouse was a member of the Veteran's Federation of the Philippines; and a letter from the appellant's deceased spouse to the Philippine National Red Cross attesting to his service in the USAFFE.  In addition, the appellant asserted that incorrect service dates had previously been submitted, and that her deceased spouse had been discharged on February 17, 1946.  In response, the RO resubmitted the additional evidence to the NPRC in August 2010, and again in July 2011, and each time received the response that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Thus, although additional evidence has been received since the February 2003 decision, this evidence has been processed by the RO in the same manner as if the claim had been reopened.  The negative responses from the NPRC underscore the Board's finding that the additional evidence was not material to the NPRC's findings as to qualifying service.  In sum, the evidence received since March 2003 in connection with the claim of entitlement to nonservice-connected death pension benefits is either cumulative or redundant of evidence of record in March 2003, or does not relate to an unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.

The appellant has asserted that her deceased spouse's records were destroyed in a fire at the NPRC in 1973; however, the NPRC did not indicate that this was the case, and the Board finds that this assertion is simply speculation on her part.  In fact, the NPRC's response as to the service of the appellant's deceased spouse was unequivocal.  The fact of the wartime service of the appellant's deceased spouse is not in doubt; however, the NPRC has certified that he did not have the requisite service for nonservice-connected pension benefits.  The NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992). 
 
Under these circumstances, the Board must and does find that new and material evidence to reopen entitlement to nonservice-connected pension benefits has not been received.  As such, the March 2003 decision remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Reopening of entitlement to VA death pension benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


